[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                           JAN 23, 2008
                                     No. 07-11929                        THOMAS K. KAHN
                               ________________________                      CLERK


                         D. C. Docket No. 05-01121-CV-TCB-1

BETTYE FANNING,


                                                                         Plaintiff-Appellant,

                                            versus

BOSTON MARKET CORPORATION,

                                                                        Defendant-Appellee.


                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                     (January 23, 2008)

Before HULL and PRYOR, Circuit Judges, and MOORE,* District Judge.

PER CURIAM:

       *
         Honorable K. Michael Moore, U.S. District Judge for the Southern District of Florida,
sitting by designation.
      After review and oral argument, the Court concludes that Plaintiff-Appellant

Bettye Fanning has not shown any reversible error in the district court’s March 26,

2007 order adopting the magistrate judge’s report and recommendation of

February 26, 2007. Thus, the Court affirms the March 26, 2007 order granting

summary judgment in favor of Defendant-Appellee Boston Market Corporation as

to Fanning’s federal claims and dismissing her state-law claims without prejudice.

      AFFIRMED.




                                         2